DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 2nd, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of U.S. Patent No. 11,106,590. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1 of U.S. Patent 11,106,590 contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.

Claim 11 of U.S. Patent 11,106,590 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.

Claim 16 of U.S. Patent 11,106,590 contains every element of claim 15 of the instant application and as such anticipates claim 15 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. [US2016/0314220] in view of Applicant’s Admitted Prior Art [AAPA]. Sachdev teaches fast querying of social network data.

Regarding claims 1, 8, and 15, a system comprising: 
a processor [Sachdev paragraph 0072, first lines “…Computer system 600 includes a processor 602…”]; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations  [Sachdev paragraph 0072, middle lines “…memory 604, storage 606…”], the operations comprising: 
receiving a message associated with an event [Sachdev paragraph 0045, first lines “…to track changes 230 made to graph 202 since the creation of static representation 212…”], 
The prior art or record fails to explicitly teach wherein the message comprises a type of the event and a data item associated with the event. However, AAPA does teaches wherein the message comprises a type of the event and a data item associated with the event [AAPA paragraph 0003, lines 4-5 “…data item representing a piece of content that is being offered at 4:00 pm…news event may occur that changes the regularly scheduled programming at or around that time…”]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachdev’s use of graphs and tracking changes with graphs with Applicant’s Admitted Prior Art [AAPA] teachings of event types with data associated therewith for the benefit of more efficiently delivering relevant content to the user.
in response to determining that the event [Sachdev paragraph 0045, middle lines “…obtain changes 230 from event stream 200…”] invalidates a first graph[Sachdev paragraph 0053, most lines “…index 232 and data 234 may be discarded from both memory 206 and storage 210 after static representation 212 is replaced with a newer snapshot of graph 202 from data repository 134 and/or another primary data store…”] of user interface navigation elements [AAPA paragraph 0002, lines 3-4 “…the interactive items on a user interface…”]. 
pre-populated in a cache for anticipated future access [Sachdev paragraph 0039, lines 1-3 “…management apparatus 240 may store a static representation 212 of graph 202 in storage 210…”]: 
generating a second graph of user interface navigation elements corresponding to the event [Sachdev paragraph 0045, all lines “…management apparatus 240 may maintain a dynamic representation 214 of changes 230 in memory 206…”], invalidating the first graph in the cache [Sachdev paragraph 0053, most lines “…index 232 and data 234 may be discarded from both memory 206 and storage 210 after static representation 212 is replaced with a newer snapshot of graph 202 from data repository 134 and/or another primary data store…”], and 
pre-populating the cache with the second graph for the anticipated future access [Sachdev paragraph 0054, first lines “…computer system 250 may periodically merge dynamic representation 214 into static representation 212 instead of replacing static representation 212…”].

Regarding claims 2, 9, and 16, as per claim 1, Sachdev teaches the operations further comprise subscribing to an event publishing service that publishes events comprising the event [Sachdev paragraph 0038, last lines “…propagated in event stream 200…”].

Regarding claims 3, 10, and 17, as per claim 1, AAPA teaches the type of the event is an editorial override event associated with the data item [AAPA paragraph 0003, middle lines “…editor may decide…overridden…”].

Regarding claims 4, 11, and 18, as per claim 1, AAPA teaches the type of the event is a news event that changes a broadcasting schedule associated with the data item [AAPA paragraph 0003, middle lines “…news event…”].

Regarding claims 14, as per claim 8, AAPA teaches the user interface menu is associated with a video streaming service [AAPA paragraph 0002, lines 1-3 “…a data service that offers content such as movies and television serious to subscriber viewers…”].

Allowable Subject Matter
Claims 5-7, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to explicitly teach wherein the first graph of user interface navigation elements is associated with a user that interacts with a user interface menu comprising user interface navigation elements and the user interface menu is customized for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139